J-S25001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DAWAUN CARSON                              :
                                               :
                       Appellant               :      No. 1932 WDA 2016

           Appeal from the Judgment of Sentence December 7, 2016
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000371-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED JUNE 1, 2018

        Appellant, Dawaun Carson, appeals from the judgment of sentence

entered in the Erie County Court of Common Pleas, following his jury trial

convictions for first-degree murder, conspiracy, aggravated assault, firearms

not to be carried without a license, possessing instruments of crime, and

recklessly endangering another person.1 We affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

        Appellant raises two issues for our review:

           WHETHER THE TRIAL COURT ABUSED ITS DISCRETION
           AND/OR COMMITTED AN ERROR OF LAW WHEN IT DENIED
           APPELLANT’S MOTION IN LIMINE, IN PART, AS SUCH
           EVIDENCE WAS NOT RELEVANT TO THE CRIMES CHARGED?

____________________________________________


1   18 Pa.C.S.A. §§ 2502(a); 903; 2702(a); 6106; 907(a); 2705, respectively.
J-S25001-18


          THE   COMMONWEALTH     PRESENTED     INSUFFICIENT
          EVIDENCE TO SUPPORT A CONVICTION FOR CONSPIRACY
          TO COMMIT CRIMINAL HOMICIDE, BEYOND A REASONABLE
          DOUBT.

(Appellant’s Brief at 3).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Daniel J.

Brabender, Jr., we conclude Appellant’s issues merit no relief. The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed August 10, 2017, at 7-8; 10-15)

(finding: (1) statements of Ms. Anderson and Ms. Bennett indicating Appellant

was their heroin dealer were relevant to establish dependent nature of Ms.

Anderson’s and Ms. Bennett’s relationship with Appellant; Appellant was

driving Subaru Tribeca on night of murder; testimony of Ms. Anderson and

Ms. Bennett established that Ms. Anderson regularly loaned Appellant her

Subaru Tribeca in exchange for heroin, and loaned Appellant her vehicle on

night of murder; Ms. Anderson’s and Ms. Bennett’s statements were also

relevant to explain that women initially lied to police to protect themselves

and Appellant; statements formed part of history and natural development of

case and were not unduly prejudicial;2 evidence showed Victim was killed by

____________________________________________


2 The Commonwealth also admitted evidence that after Appellant’s arrest and
incarceration, he sent a letter to a friend asking the friend to find someone
who could provide an alibi for Appellant. In the letter, Appellant said he
needed someone who could testify that Appellant was at his house dealing



                                           -2-
J-S25001-18


.38 caliber bullet; Corporal Burlingame brought to trial five-inch, unloaded .38

caliber revolver, type of gun capable of discharging bullet that killed Victim,

so jury could view small size of gun;3 Commonwealth made clear revolver was

not actual murder weapon, and defense counsel thoroughly cross-examined

Corporal Burlingame regarding weapon, negating any undue prejudice; 4 (2)

Ms. Canto saw Appellant and two others in Subaru Tribeca on night of murder

near intersection of 19th and Chestnut streets; Appellant showed Ms. Canto

small weapon and stated his intent to kill Victim; shortly before murder took

place, Ms. Cox observed stalled Subaru Tribeca and two males asking for help

to jump their vehicle; Ms. Beldin observed Victim’s vehicle at stop sign at

intersection of 19th and Chestnut and heard six gun shots; Ms. Beldin saw


____________________________________________


drugs at the time of the murder. Thus, Ms. Anderson’s and Ms. Bennett’s
testimony that Appellant was their drug dealer was cumulative of other
evidence of Appellant’s drug-related activities.

3This evidence corroborated testimony from Ms. Canto that she saw Appellant
with a small gun shortly before the murder.

4 Contrary to the trial court’s initial waiver analysis, and its statement that the
revolver was not introduced during Corporal Burlingame’s testimony, the
notes of testimony make clear Appellant objected to admission of this
evidence and the revolver was admitted while Corporal Burlingame was on the
stand. (See N.T. Trial, 10/20/16, at 107, 125). Nevertheless, we agree with
the trial court’s analysis that any error in admitting the revolver was harmless.
See Commonwealth v. Dent, 837 A.2d 571 (Pa.Super. 2003), appeal
denied, 581 Pa. 671, 863 A.2d 1143 (2004) (explaining harmless error exists
if error did not prejudice Appellant or prejudice was de minimus, erroneously
admitted evidence was merely cumulative of other properly admitted
evidence, or properly admitted evidence was so overwhelming and prejudicial
effect of error was so insignificant by comparison that error could not have
contributed to verdict).

                                           -3-
J-S25001-18


several men running from scene, one of whom was holding gun; ballistics

evidence recovered from Victim and scene established that at least two

weapons were involved, .38 caliber weapon (murder weapon) and .45 caliber

weapon; flight of men together from crime scene and use of two different

weapons supported inference of conspiracy; Commonwealth presented

sufficient evidence to sustain Appellant’s conspiracy to commit murder

conviction). Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2018




                                     -4-